supplemental 'opinion.
Per Curiam.
In a petition for rehearing it is insisted for appellant'that objection was made to the action- of the trial court in sustaining a {question asked, of the attending physician as to decedent’s capacity to make the will in question wkich went further than the'question discussed in the first-paragraph,of. the opinion in .this case, and it,is-,insisted that for the guidance of the court on a new trial "the propriety of such question should have been discussed. The question -thus referred to went-to the border- line,--at least, of permissible questions 'Of this kind, and the court prefers not to express now an opinion as to its propriety, in view of the fact that on-a'new trial'the contestants may not care to insist on an answer to a question in that form, in view of our-present:-doubt as to whether fit'should be.permitted.
As to the other points submitted- in the petition for rehearing, we are satisfied with the views expressed in the original opinion, and the rehearing is denied.